                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-24-GCM

David Oppenheimer,                               )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )                  Order
William Stacey Moore, The ACL LLC,               )
                                                 )
                      Defendants.                )

        THIS MATTER COMES before the Court on its own Motion. Due to outstanding

issues that must be resolved prior to trial, the Court hereby extends the trial date to January 25,

2021.

        SO ORDERED.
                                   Signed: June 22, 2020




         Case 3:19-cv-00024-GCM Document 18 Filed 06/23/20 Page 1 of 1
